IN THE
                        TENTH COURT OF APPEALS

                               No. 10-12-00420-CR
                               No. 10-13-00122-CR
                               No. 10-13-00123-CR
                               No. 10-13-00124-CR

JUAN MANUAL GONZALES,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                        From the 19th District Court
                         McLennan County, Texas
                       Trial Court Nos. 2011-2074-C1,
                 2011-2460-C1, 2012-534-C1 and 2012-541-C1


                         MEMORANDUM OPINION

      In Cause No. 10-12-00420-CR, Juan Manuel Gonzales pleaded guilty to the

offense of delivery of a controlled substance. In Cause Nos. 10-13-00122-CR, 10-13-

00123-CR, and 10-13-00124-CR, Gonzales also pleaded guilty to the offense of delivery

of a controlled substance. Gonzales pleaded true to the enhancement and habitual
allegations, and in each cause number, the jury assessed punishment at 99 years

confinement. We affirm.

                                     Background Facts

        Officer Scott Vaughn, with the Waco Police Department, testified that he worked

in an undercover capacity in the Drug Enforcement Unit. Vaughn met with Gonzales

on four occasions and purchased methamphetamine. During one of the purchases,

Gonzales introduced Officer Vaughn to Marcus Bautista and told Officer Vaughn that

he would be dealing with Bautista for a while. Officer Vaughn would still contact

Gonzales, but would meet Bautista for the purchase.

                                     Jury Deliberation

        Gonzales brings two issues in each cause number. Gonzales first argues that the

trial court impermissibly restricted the jury to consider either a 99 year sentence or life

imprisonment. The jury initially returned a verdict of “99 years or life” on each of the

four verdict forms. The trial court instructed the jury to return to the jury room and

correct the verdict to indicate either 99 years or life on each verdict page. The jury

returned a verdict of 99 years.

        Gonzales did not object to the trial court’s instructions to the jury and has waived

any error. TEX.R.APP.P. 33.1. Moreover, the jury’s initial verdict indicated that they

narrowed the decision to either 99 years or life. Gonzales has not shown that he was

harmed by the trial court’s instruction to select only one of those options.            See

TEX.R.APP.P. 44.2 (b). We overrule the first issue.




Gonzales v. State                                                                     Page 2
                                 Exclusion of Evidence

        In the second issue, Gonzales argues that the trial court erred in excluding

evidence of the length of Marcus Bautista’s sentence. Gonzales attempted to offer

evidence of Bautista’s sentence for delivery of methamphetamine to Officer Vaughn.

The trial court excluded the evidence finding that it would be “confusing to the jury” to

hear the length of sentence of another individual “who may have greatly different

circumstances.”

        We review a trial court's decision to admit or exclude evidence for an abuse of

discretion. McDonald v. State, 179 S.W.3d 571, 576 (Tex. Crim. App. 2005). “Under an

abuse of discretion standard, an appellate court should not disturb the trial court's

decision if the ruling was within the zone of reasonable disagreement.” Bigon v. State,

252 S.W.3d 360, 367 (Tex. Crim. App. 2008).

        Gonzales cites Article 37.07 of the Texas Code of Criminal Procedure that allows

the State or defense to offer evidence at punishment “as to any matter that the court

deems relevant to sentencing.” TEX. CODE CRIM. PRO. ANN. art. 37.07, § 3 (a) (1) (West

Supp. 2013). Gonzales contends that the length of Bautista’s sentence was relevant

mitigating evidence. In a capital murder case in which the defendant received the death

penalty, the Texas Court of Criminal Appeals found that evidence of a co-defendant’s

conviction and punishment is not included among the mitigating circumstances that a

defendant has a right to present. Joubert v. State, 235 S.W.3d 729, 734 (Tex. Crim. App.

2007). We do not find that the trial court abused its discretion in excluding the evidence

of Bautista’s sentence. We overrule the second issue.

Gonzales v. State                                                                   Page 3
                                        Conclusion

        The judgments of the trial court are affirmed.




                                           AL SCOGGINS
                                           Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed June 5, 2014
Do not publish
[CR PM]




Gonzales v. State                                        Page 4